FILED

UNITED STATES DISTRICT COURT

THE D LUMB
FOR THE DISTRICT OF COLUMBIA MAY 17 2019
Clerk, U.S. District and
Ricardo Jose Calderon Lopez, ) Bankruptcy Courts
)
Plaintiff, )
)
V. ) Civil Action No. 19-1139 (UNA)
)
)
State of California et. al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B) (requiring dismissal of a
case upon a determination that the complaint fails to state a claim upon which relief may be
granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff has sued the State of California, the
Los Angeles County Registrar-Recorder Office, and the Commonwealth of Puerto Rico,
claiming violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and
“deprivation of rights-antitrust.” Compl. Caption. The cryptic statements comprising the
complaint provide no notice of a claim under any of the statutes plaintiff has listed in the caption,
much less under the RICO Act. See 18 U.S.C. §§ 1961-68; Pyramid Sec. Ltd. v, IB Resolution,

Inc., 924 F.2d 1114, 1116-17 (D.C. Cir. 1991) (“A violation of RICO § 1962(c) consists of (1)
conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.”) (internal
quotation marks and citation omitted)). Nor do they suggest a waiver of the State defendants’
immunity under the Eleventh Amendment.! See Puerto Rico Ports Auth. v. Fed. Mar. Comm'n,
531 F.3d 868, 872 (D.C. Cir. 2008) (noting that “the Puerto Rican Federal Relations Act grants
Puerto Rico the same sovereign immunity that the States possess from suits arising under federal
law”) (citations omitted); id. at 871-72 (“under long-standing Supreme Court precedent, the
[Eleventh Amendment] has been interpreted to encompass a principle of state sovereign
immunity and to largely shield States from suit without their consent”) (citing cases)).
Consequently, the complaint will be dismissed. A separate order accompanies this

Memorandum Opinion.

Cis k Me Watts

Date: May / @_, 2019 United States District Judge’

 

1 The amendment provides in pertinent part: “[t]he Judicial power of the United States shall not
be construed to extend to any suit in law or equity, commenced or prosecuted against one of the
United States by Citizens of another State[.]” U.S. Const. amend. XI

2